Citation Nr: 0933381	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-13 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis and spinal stenosis, claimed as a low back 
disability secondary to service connected pilonidal sinus.

2.	Entitlement to a compensable rating for increased 
evaluation of pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) on the issue of service connection for 
degenerative arthritis and spinal stenosis claimed as low 
back disability and a prior decision of May 2007 that denied 
a compensable evaluation for his service-connected pilonidal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's degenerative arthritis and spinal stenosis 
was not caused or aggravated by his service connected 
pilonidal sinus, and is not a result of his military 
service.

2.	The Veteran's postoperative residuals of a pilonidal sinus 
does not meet the minimum requirements for a compensable 
evaluation.


CONCLUSION OF LAW

1.	The criteria for service connection for degenerative 
arthritis and spinal stenosis, claimed as low back 
disability secondary to service connected pilonidal sinus, 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.	The criteria for a compensable rating for pilonidal sinus, 
postoperative residuals, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.31; 4.118, Diagnostic Codes 7801-7805, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a June 2008 letter, the agency of original jurisdiction 
(AOJ) provided the notice then required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
Veteran was expected to provide.  In addition, June 2008 
notice letter provided the Veteran with a notice of effective 
date and disability rating regulations pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim of service connection for a 
low back disability, and to respond to VA notices.  In 
addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a VA 
examination. 

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in December 2006 and October 2008.  This letter 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Further, the March 2008 statement of the case set forth the 
relevant diagnostic codes for the Veteran's pilonidal sinus, 
and included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The Veteran was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.   

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

 
Service Connection

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran claims that his service connected pilonidal sinus 
condition caused his low back disability.  The Veteran was 
service connected for pilonidal sinus in September 1955.  See 
RD, dated September 1955.  The Veteran's service treatment 
records reveal the Veteran was treated for pilonidal sinus in 
February 1955.  The Veteran's separation examination noted 
the Veteran's treatment for pilonidal sinus and was absent of 
any low back treatment.  See Separation examination record, 
dated May 1955.  

According to the Veteran's post-service treatment record, he 
was examined for recurrent pilonidal cysts with multiple 
sinuses in August 1996.  The Veteran underwent a pilonidal 
cystectomy the same month.  See Mercy Medical Center 
treatment record, dated August 1996.  

The VA treatment records dated between September 2001 and May 
2006 are absent of any complaint or treatment for low back 
disability.  See VA treatment record, dated September 2001 to 
May 2006.  However, in April 2007, the Veteran reported low 
back pain.  See VA treatment examination, dated April 2007.

A May 2008 VA treatment record reported an examination of the 
Veteran's sacrum and coccyx found "no evidence of a 
fracture.  No lytic or blastic lesions [were] seen.  The 
overlying soft tissue structures are unremarkable."  The 
Veteran stated he had low back pain for years.  An x-ray of 
the lumbo-sacral spine revealed normal sacrum and coccyx and 
"mild to moderate osteoarthritis changes in the lumbar 
spine."  In June and July of 2008, the Veteran was treated 
for his low back condition in physical therapy.  See VA 
treatment record, dated May to July 2008.  

The Veteran submitted a June 2008 letter from the VA 
physician who treated him during this time.  The VA physician 
stated that the Veteran reported his history of pilonidal 
cyst and removal operations and "[g]iven the localization of 
the surgeries, scarring tissue could be causing nerve and/or 
nerve roots impingement that provokes 
neuropathy/radiculapathy.  It is as likely as not that the 
low back pain is secondary to his service connected pilonidal 
cyst and the posterior surgical procedures realized to remove 
[it]."  See letter from VA examiner, dated June 2008.

The Veteran submitted a note, dated December 2006, from his 
private physician, Dr. V. Panara, stating that he "had been 
suffering from chronic lower back pain for [the] last [five] 
years."  See Dr. V. Panara note, dated December 2006.

However, in August 2008, the Veteran underwent a VA 
examination.  Upon examination and review of the evidence in 
the record, the VA examiner stated that the Veteran's 
"[l]umbar spine [degenerative joint disease] is not caused 
by or a result of [p]ilonidal cysts and surgeries."  The VA 
examiner opined that the Veteran's "symptoms are a result of 
age-related degenerative [arthritis] and spinal stenosis.  
There is no medical [correlation] between pilonidal cyst, or 
excisional surgery, and spinal degenerative arthritis."  See 
VA examination, dated August 2008.

In a February 2009 letter from another private physician, Dr. 
A. V. Filardo, who treated the Veteran for his low back 
condition, stated that the Veteran's history of degenerative 
disc disease in the lumbar spine was confirmed by an x-ray 
examination and a physical examination revealed scarring in 
the low back.  Regarding whether it is possible the Veteran's 
pilonidal cyst removal is etiologically related to his 
current low back condition, Dr. Filardo stated "[w]ithout 
records of a surgical cyst removal... neurologically, based on 
the [Veteran's] statement of location of the cyst and 
location of the scarring, it is possible that the surgical 
cyst removal may have caused residual nerve damage."  See 
Dr. A. V. Filardo letter, dated February 2009.

In evaluating the probative value of medical evidence, the 
Board notes that it is free to favor one opinion over 
another, provided it offers an adequate basis for doing so. 
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, (relatively) recently held that claims file review, 
as it pertains to obtaining an overview of a claimant's 
medical history, is not a requirement for private medical 
opinions.  Review of a claims file by a VA examiner, without 
more, does not automatically render the examiner's opinion 
competent or persuasive, and conversely, a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file.  Nieves-Rodriguez 
v. Peake, No. 06- 0312 (U.S. Vet. App. Dec. 1, 2008). 

However, the Board notes that the Veteran's VA physician and 
Dr. Filardo both provided positive nexus opinions.  However, 
it is based on the Veteran's self-reported lay history, and 
as such, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  

In addition, the Board finds that Dr. Filardo's opinion is 
based on speculation where the Veteran is service connected 
for pilonidal sinus, and is diagnosed with degenerative 
arthritis, the Veteran's claim is outweighed by the 
countervailing evidence.  See Dr. A. V. Filardo letter, dated 
February 2009 [where "it is possible" surgical removal of 
cysts resulted in low back disability].  Service connection 
cannot be based on speculation.  See 38 C.F.R. § 3.102.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Slater v. 
Principi, 4 Vet. App. 43 (1993); See also Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

While the Veteran asserts that his low back disability is 
related secondary to the service connected pilonidal sinus, 
generally, a lay person, while competent to report symptoms, 
is not competent to comment on the presence or etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  Consequently, while the Veteran is competent to report 
that he was treated for pilonidal sinus in service and that 
he had symptoms of low back pain, he is not competent to 
report a chronic disorder resulted from the service connected 
condition.  In this case, the objective medical evidence does 
not clearly establish that a chronic degenerative arthritis 
of the low back disability is related to the service 
connected pilonidal sinus.

Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, based on the evidence in the record, 
the first reported treatment for chronic low back disability 
occurred in 2001 (five years prior to Dr. Panara's note 
written in December 2006), approximately forty six years 
after the Veteran's left service and first operation removing 
the pilonidal sinus.  In addition, it would be five years 
after the second pilonidal cystectomy in August 1996.

While, the Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service, in this case, the 
lack of competent evidence supporting the claim, and, 
significantly, the VA examiner's negative nexus opinion and 
the lapse of time since the Veteran left service and the 
commencement of his claim, the evidence for the Veteran's 
claim is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


Increased rating

As previously stated, the Veteran was granted 0 percent 
compensability for service connected pilonidal sinus in 
September 1955.  The Veteran filed a claim for increased 
rating in October 2000 and the RO continued his 0 percent 
compensability in April 2001.  In September 2006, the Veteran 
filed another claim for increased rating in September 2006 
and in December 2006, the RO continued his 0 percent 
compensability rating.  Finally, in January 2007 the Veteran 
stated he had additional evidence for his increased rating 
claim and the RO continued his rating in May 2007.  The 
Veteran timely appealed that decision. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The RO has evaluated the Veteran's postoperative residuals of 
a pilonidal sinus as noncompensable under provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7819, for benign skin 
neoplasms.

Effective August 30, 2002, VA revised the schedular criteria 
for the evaluation of dermatological disorders.  See 67 Fed. 
Reg. 49,596 (July 31, 2002) (later codified at 38 C.F.R. § 
4.118).

Diagnostic Code (DC) 7819, pertaining to benign skin 
neoplasms, provides that this disorder in turn will be rated 
on the basis of disfigurement of the head, face, or neck at 
DC 7800, of scars at DC 7801 through 7805, or of impairment 
of function.

Under the rating criteria pertaining to the evaluation of 
scars, DC 7801 provides that scars other than on the head, 
face, or neck, that are deep or that cause limited motion, 
and cover an area of at least 6 square inches (39 square cm.) 
warrant a compensable evaluation.  Under DC 7802, scars other 
than on the head, face, or neck, that is superficial and do 
not cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation.

DC 7803 provides that a scar that is superficial and unstable 
warrants the assignment of a maximum 10 percent rating.  Note 
1 to that criteria defines an unstable scar as is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note 2 further provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.

Under DC 7804, a scar that is superficial and painful on 
examination warrants the assignment of a 10 percent rating.

Also, DC 7805 provides that other scars (not otherwise 
considered under the rating schedule) are to be rated on the 
basis of limitation of function of the affected part.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

According to the evidence in the record, VA treatment records 
from September 2001 to May 2006 are absent of any complaint 
or treatment for pilonidal sinus condition.  See VA treatment 
record, dated September 2001 to May 2006. 

The Veteran underwent a VA examination for his pilonidal 
sinus condition in November 2006.  The Veteran reported to 
the VA examiner that he underwent surgery in August 1996 at 
Mercy Medical Center and had "no problem since then."  The 
VA examiner described a "healed nontender scar" post 
surgical removal of pilonidal cyst.  The VA examiner noted 
that the Veteran's condition had improved and is currently 
not receiving any treatment.  In addition, there was no 
residual disability related to the Veteran's service 
connected pilonidal cyst and no effect on his usual daily 
activities.  See VA examination, dated November 2006.

The Veteran submitted a note from Dr. V. Panara, a private 
physician, as discussed above.  However, this note states the 
Veteran was experiencing low back pain but no indication 
whether it was related to his pilonidal sinus or the removal 
of.  See Dr. Panara note, dated December 2006.

Finally, also discussed previously, VA treatment record from 
April 2004 to July 2008 reveal the Veteran received treatment 
for low back pain and was diagnosed with degenerative joint 
disease, there is no indication the Veteran's service 
connected pilonidal sinus had worsened.  See VA treatment 
record, dated April 2004 to July 2008.  

Considering first the criteria for the evaluation of scars, 
there is no indication that DC 7801 or 7802 would provide a 
basis for a compensable rating based on measurement of 
surface area of the affected region.  While a measurement of 
the dimensions of the post-operative cyst removal scar is not 
of record, the VA examiner observed the scar healed and 
nontender.  As a result, provided the Veteran's post-surgical 
scar were deep or caused limited motion, there is no 
indication of surface area warranting a compensable rating 
under DC 7801.  Since DC 7802 requires a minimum surface area 
of 144 square inches to warrant a compensable evaluation, 
this diagnostic code also would not substantiate an increased 
rating under the present circumstances.  There is no 
indication any new scars developed due to the original 
service-connected pilonidal cyst, or are otherwise related to 
service, and thus any related symptomatology cannot be 
considered in calculating the scar surface area or for other 
purposes.

When applying the provisions of DC 7803, for a superficial 
and unstable scar, the evidence of record does not establish 
that the criteria for a compensable rating are met.  While 
the post-surgical scar associated with the Veteran's cyst 
removal procedure may meet the definition of a superficial 
scar, there is no medical evidence to indicate instability is 
present.  As stated above, the November 2006 VA examiner 
noted no remaining side effects of the prior surgery and 
treatment course, a nontender, healed scar.  It follows that 
there is no indication that the Veteran's post-surgical scar 
has been characterized by instability to correspond to a 
compensable rating at DC 7803.

The next relevant source of rating criteria is DC 7804, under 
which a superficial and painful scar warrants assignment of a 
10 percent rating.  The Veteran did not report any pain since 
the surgery in August 1996.  Therefore, the Veteran's 
pilonidal sinus or any residuals thereof, meets the 
requirements for compensability under DC 7804,

The Board has further applied DC 7805, under which a scar is 
to be evaluated on the basis of limitation of function. This 
evaluative criteria is also generally similar to the 
provisions under DC 7819 for evaluating a benign skin 
neoplasm due to impairment of function.  The competent 
evidence does not show that the Veteran has ever experienced 
or identified having had functional impairment from a 
pilonidal cyst removal.  The August 2004 VA examiner 
considered the scar area healed and no effects on usual daily 
activities.  There is therefore, no basis to suggest there is 
limitation of function such as limitation of motion of the 
hip or either lower extremity, or other impairment resulting 
in compensable manifestations.  Accordingly, based on all 
applicable criteria under the rating schedule, a 
noncompensable rating for postoperative residuals of a 
pilonidal sinus should remain in effect.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the Veteran has not shown that his service- 
connected residuals of a cyst removal has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  In the absence 
of the evidence of such factors, the Board is not required to 
remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons the claim for a compensable rating for 
pilonidal sinus, postoperative residuals, is being denied.  
The preponderance of the evidence is unfavorable to the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)


ORDER

Service connection for degenerative arthritis and spinal 
stenosis, claimed as low back disability secondary to service 
connected disability of pilonidal sinus, is denied.

A compensable rating for pilonidal sinus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


